DETAILED ACTION
This is the first Office action on the merits of Application No. 16/754,369. Claims 1-30 are pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the PCT international search report by the SIPO have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 115 in Fig. 12.  Corrected drawing sheets in 

Claim Interpretation
The term “lower pair” (e.g. claim 1, line 1) in the claims is acknowledged as defining a kinematic pair relationship (see page 2 of the specification) and thus ‘lower’ does not indicate a direction or orientation.
The terms “head” and “tail” (e.g. claim 1, lines 11-12) are defined on page 10, lines 25-28 and the defined direction and orientation of view relative to the rotating elements are acknowledged.
The term “propeller” in “a first propeller assembly” (e.g. claim 1, line 16) is an uncommon term to use in the art unless referring to a propeller shaft or a bladed propeller. It appears the applicant is using the term to mean the assembly ‘propels’ or thrusts the friction blocks to engage or disengage and will be interpreted as such (pages 14-17).

Claim Objections
Claims 1, 3-7, 9, 12, 15, 19-23, and 26-30 are objected to because of the following informalities:  
claims 1 and 19, line 1, the phrase “where, it comprises” appears it should be –comprising—as this is more customary in US practice; 
claim 1, line 8, the phrase “the outer surface of the friction block” appears it should be –an outer surface of each friction block—because this is the first time the surface has been recited and multiple friction blocks have been recited;
claim 1, lines 8-9, and claim 19, line 7, the phrase “the inner surface” appears it should be –an inner surface—since this is the first time the element is recited;
claim 1, lines 10-12, and claim 19, lines 8-11 the phrase “the friction block” appears it should be –each friction block—or similar designation as multiple friction blocks have been recited and if the singular case was preferred it has not been established which block is being referenced;
claims 3-6, 20-22, 26-30
claim 4, line 4, and claim 21, line 4, the phrase “the head on both ends” appears it should be –a head on both ends—since this is the first time the element has been recited;
claim 7, lines 1-2, the phrase “the end faces” appears it should be –the end surfaces—because end faces are newly recited and claim 1 used the term ‘the end surface’;
claim 7, lines 3, the phrase “second lapping part” appears the word ‘respectively’ should be added to the end –second lapping part respectively—;
claim 9, line 3, and claim 23, line 3, the word “assuming concave arc” appears it could be –having a concave arc--;
claim 9, line 3-4, the two instances of “the side wall” for the first and second insert hole appears it should be –a side wall—since this is the first time the element has been recited;
claim 12, line 2, and claim 26, line 2, the phrase “rolling stick” appears it could –roller—since this is appears to be the result of the translation and roller is the typical term of the art;
claim 12, line 5, and claim 26, line 5, the phrase “smaller the distance”  appears it should be –smaller a radial distance—to better specify the distance and reflect the fact this is newly recited; 
claim 15, line 3, and claim 28, line 3, the phrase “towards the first inclined surface on a side of the first groove away from the first inclined surface” appears it should be –towards the first inclined surface and the first pre-
claim 19, line 8, the phrase “the outer surface” appears it should be –an outer surface— because this is the first time the surface has been recited.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 13, and claim 19, line 12, the phrase “a wedge assembly provided between the rotating ring and the wedge surface for allowing the rotating element” renders the claim indefinite because the metes and bounds of the term ‘provided between’ are unclear. The wedge assembly is disclosed in Figs. 6-8 and on page 12 as a “roller assembly”. The term ‘provided between’ appears to be broad 
Regarding claim 1, line 19, and claim 19, line 18, the phrase “snap-fit” renders the claim indefinite because the metes and bounds of snap-fit are unclear. Typically this term is used to indicate at least one of two parts deflecting and then interlocking together. Fig. 9 shows the first traction element 32 is a rolling element. Since the rolling element is forced onto the rotating ring, it appears the applicant could amend to –interference-fit—or similar engagement language.
Regarding claims 3-6, 20-22, and 26-30, line 1, the phrase “lower pair cambered-surface stop-block type overrunning clutch” renders the claim indefinite because the metes and bounds of the word ‘type’ are unclear (see MPEP 2173.05(b)(III)(E)). The word ‘type’ should be deleted. 
	Regarding claims 11-12, 14,  and 25-27, the phrases “bottom” and “top” render the claim indefinite because it is unclear which directions are being referred to since “bottom” and “top” may change directions depending on the position of the element with regard to the user. It appears applicant should use radially inner or radially outer to clarify the directions being recited in the claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 7-13, 17, 19-21, 23-26, 28, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7-13, 17, 19-21, 24-27, 29, and 31 of copending Application No. 16/754,368 in view of Yamamoto (US Patent Publication 20100051402). The difference between the claims is the instant application is related to “a wedge assembly provided between the rotating ring and the wedge surface” (Fig. 6 shows roller ramp wedge feature (200))” and the reference application is related to “a wedge assembly always contacting the rotating ring and the arc wedge surface simultaneously” (Fig. 6 shows a sprag wedge feature (200)). Yamamoto teaches using either type of variant, roller or sprags, in a one-way clutch (paragraph [0072]). One of ordinary skill in the art would recognize roller clutch has the advantage of the wedge elements can be more compact in the radial direction. It would have been prima facie obvious to have modified 16/754,368 to substitute the .
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 1-30 are not indicated allowable because of the 35 U.S.C. 112(b) rejections and the provisional nonstatutory double patenting rejection. A statement of reasons for allowance will be provided in the event of allowance. Applicant is informed of the following prior art which is most representative of the subject matter of the claims.
The closest prior art, Lin (Chinese Document CN104132079), Constantinesco (US Patent 1618915), and Dodge (US Patent 2785782), discloses an overrunning clutch. Lin discloses inner rotating member (1, 1’), outer rotating element (9, 9’), friction blocks (4, 4’), the propeller assembly (2, 2’), and first elastic element (37, 37’), but does not disclose the friction blocks are overlapped, the claimed arrangement of the first elastic element, and the push-block assembly. Constantinesco discloses a wedge assembly (e.g. 30) and first elastic element (32), but does not disclose the push-block assembly. Dodge (US Patent 2785782) discloses a wedge assembly (e.g. 18) and first elastic element (23), but does not disclose the push-block assembly
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Krenn (US Patent Publication 20180031056) discloses a one-way roller clutch.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORI WU/Examiner, Art Unit 3659